Offense, aggravated assault; penalty, 90 days in the county jail.
In a difficulty at a dance prosecuting witness was shot by appellant. Under an indictment for assault to murder appellant was convicted of aggravated assault.
It is claimed that the refusal of the Court to give the following special charge was error:
"You are instructed that if you find from the evidence that B. Sedatal caught hold of the defendant gave him a shake and tore his coat, then in that event the defendant had a right to demand an explanation and also to demand that Sedatal pay for the damage done to his coat if any."
There was evidence to show that prosecuting witness had torn appellant's coat at the dance and that appellant called him out and asked him about it and demanded pay for it. The Court gave *Page 372 
appellant in his charge a perfect right of self-defense without limiting it in any manner and without charging on provoking the difficulty. Under these circumstances it was not error to refuse to give the charge asked by appellant. Williford v. State, 38 Tex.Crim. Rep.; Ford v. State, 177 S.W. 1176; Branch's P. C., Sec. 1950. Newman et al. v. State, 69 S.W. 519, and other cases relied on by appellant, show to have been cases where the right of self-defense was limited by a charge on provoking the difficulty.
It is a sufficient answer to appellant's complaint of the Court's action in refusing other charges asked that such charges were fully covered in the Court's main charge.
Complaint is made in Bill of Exception No. 4 of the action of the Court in permitting the prosecuting attorney to question appellant concerning the contents of an application for a continuance filed by him. The action of the Court was improper. Hardin v. State, 40 Tex.Crim. Rep.. The bill, however, shows that no answer of appellant was elicited that could have injured him and we are of the opinion that the matter presents no such error as would justify a reversal.
Finding no reversible errors in the record, the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.